Citation Nr: 9912452	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-33 006A	)	DATE
	)
	)




THE ISSUE

Whether a March 1986 decision of the Board of Veterans' 
Appeals denying service connection for the cause of the 
veteran's death should be revised or reversed for clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by: Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to May 
1959.
This case comes before the Board of Veterans' Appeals (Board) 
pursuant to a January 1998 Order of the United States Court 
of Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated a July 1995 decision of the Board which found 
that new and material evidence had not been submitted 
sufficient to reopen the appellant's previously denied claim 
for service connection for the cause of the veteran's death.  
In so doing, the Court remanded the appellant's case to the 
Board for further action consistent with a January 1998 Joint 
Motion for Remand.  The case is now, once more, before the 
Board for appellate review.  

The issue of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for the cause of the veteran's death will be the 
subject of a separate decision.  


FINDINGS OF FACT

1.  In a decision of March 14, 1986, the Board denied 
entitlement to service connection for the cause of the 
veteran's death.

2.  The Board decision of March 14, 1986, which denied 
entitlement to service connection for the cause of the 
veteran's death, was adequately supported by and consistent 
with the evidence then of record.  


CONCLUSION OF LAW

The Board decision of March 14, 1986, which denied 
entitlement to service connection for the cause of the 
veteran's death, was not clearly and unmistakably erroneous.  
38 U.S.C.A. §§  5109A, 7104, 7111 (West 1991 & Supp. 1998); 
38 C.F.R. §§  3.104(a), 3.105(a) (1998); 64 Fed. Reg. 2134 
(1999) (to be codified at 38 C.F.R. § 20.609(c)(4) and 
Part 20, Subpart O).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant (the widow of the veteran) essentially argues 
that, at the time of its March 1986 decision denying 
entitlement to service connection for the cause of the 
veteran's death, the Board failed to properly apply the 
"presumptions of soundness and aggravation."  See 38 U.S.C.A. 
§§ 1111, 1137, 1153 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.306 (1998).  More specifically, it is contended that, 
prior to the veteran's entry upon active service, and on 
service entrance examination in August 1958, there existed no 
objective clinical evidence of heart disease, and that, given 
the rather extensive manifestations of rheumatic heart 
disease in service, it was "clearly and unmistakably 
erroneous" for the Board to conclude that the veteran's heart 
disease preexisted his entry upon active service, and was not 
aggravated therein.  Given the veteran's death as a result of 
severe congestive heart failure, it is argued, it was error 
for the Board, in the course of its March 1986 decision, to 
have denied entitlement to service connection for the cause 
of the veteran's death.  

Factual Background

A review of the record in this case discloses that, in 
November 1958, while in service, the veteran gave a history 
of rheumatic fever, with "swollen joints" at age 16.  A 
physical examination of the veteran's heart conducted at that 
time was within normal limits.  The pertinent diagnosis was 
"HRD."

In January 1959, the veteran was seen for complaints of 
intermittent paresthesia in the anterior chest wall.  The 
clinical impression was anterior chest syndrome.  Outpatient 
clinical records dated shortly thereafter are significant for 
an entry of "heart murmur."  

Following the veteran's arrival at Fort Bragg in early 
January 1959, he was assigned to an airborne unit.  A few 
days later, there was noted a cardiac murmur, with the result 
that the veteran was placed on a P-3 profile in preparation 
for a formal cardiovascular evaluation.

In late January 1959, the veteran was seen for the purpose of 
determining the risk involved and preferred method of 
anesthesia in the surgical repair of a right inguinal hernia.  
At that time, it was noted that, up until the time of a 
recent examination, the veteran had been unaware that he had 
a heart murmur.  This was the case notwithstanding a 
conversation with the veteran's mother, during the course of 
which she indicated that the veteran had had a heart murmur 
"for some time."  At the time of evaluation, the veteran 
denied any significant symptomatology, stating that he had 
played ball during school.  He did however comment that, at 
the age of 12, he experienced an illness characterized by 
swelling of his legs, face, hands, and feet, for which he was 
placed on a low-salt diet.  According to the veteran, he had 
in the past experienced recurrent diurnal pedal edema, with 
occasional episodes since. At the time of evaluation, the 
veteran gave no history of rheumatic fever or recent edema.  

On physical examination, the veteran was described as well 
developed and well nourished, and in no acute distress.  
Cardiovascular evaluation revealed a regular sinus rhythm, 
with a Grade II blowing apical murmur, and a Grade I soft 
decrescendo diastolic murmur.  The pertinent clinical 
impression was rheumatic heart disease, inactive, with mitral 
and aortic insufficiency.

On electrocardiographic examination conducted the following 
day, it was noted that the veteran's QRS features were 
compatible with the presence of early left heart strain.

During the course of outpatient treatment in February 1959, 
it was noted that cardiac fluoroscopy revealed a left 
ventricular hypertrophy which had been specified on 
electrocardiographic examination (as early left heart 
strain), and that, in view of such findings, the veteran 
should be given an "EPTS" discharge.  

In April 1959, the veteran was referred for Medical 
Evaluation Board proceedings based on discovery of the 
aforementioned cardiac murmur.  At the time of evaluation, it 
was noted that the veteran had been "entirely well" until the 
age of 12, at which time he described the onset of an episode 
of painless swelling of his face, ankles, and feet.  To the 
best of the veteran's recollection, no other joints were 
involved, and those that were involved were neither hot nor 
tender.  According to the veteran, his mother kept him "more 
or less at bed rest" for the course of a month, by which time 
the swelling disappeared.  The veteran stated that, at the 
time of this incident, no medical advice was sought.  

On further inquiry, the veteran noted that, after a prolonged 
day standing, he would develop recurrent ankle and pedal 
edema (but no facial edema), and that such edema "would 
disappear after a night's rest."  During his final year in 
grammar school, he began to play basketball, at which time he 
noticed that he would become tired and short of breath more 
readily than his associates.  According to the veteran, he 
was unable to make the football team due to fatigue and 
"shortness of breath" which would develop during practice 
runs.  Reportedly, during that same time, he noticed that he 
would become short of breath from walking up a single flight 
of stairs.  According to the veteran, during the course of 
his basic training, he noticed that his shortness of breath, 
ready fatigability, and ankle edema all increased, in 
particular, during exercises which required running, long 
distance marching, or PT (physical training).  By the 
veteran's own admission, he experienced no episodes of 
orthopnea, paroxysmal nocturnal dyspnea, or epistaxis.  

On physical evaluation in April 1959, the veteran was 
described as well developed and well nourished.  His blood 
pressure was 126/48, and his color was good.  At the time of 
evaluation, there was no evidence of venous distention, even 
in recumbency.  Examination of the veteran's heart showed no 
evidence of cardiomegaly to percussion.  There was, however, 
a vigorous cardiac impulse about one centimeter to the left 
of the midclavicular line.  Sounds were good and rhythm 
regular.  P2 was greater than A2 and M1 was greater than M2.  
No third sound was heard.  Further evaluation revealed a 
Grade II harsh systolic murmur, best heard at the base, 
radiating up to the neck and down to the apex, and poorly 
heard in the axilla.  There was a Grade I to II diastolic 
murmur, which was best heard in the second intercostal space 
to the right of the sternal border and in the third 
intercostal space to the left of the sternal border, 
radiating down the left sternal border to the apex and poorly 
to the axilla.  Peripheral arterial pulses, though vigorous, 
were not of water-hammer quality.  There was no evidence of 
pulsus parvus and tardus, or of Quincke's capillary 
pulsation.  No Duroziez's sign was present in the femoral 
area, and there was no evidence of thrills.  At the time of 
evaluation, the veteran displayed no varicose veins, or any 
evidence of peripheral edema.  

Electrocardiographic examination (apparently conducted 
somewhat earlier) revealed the presence of deep QS complexes 
(deep S waves) in V3R toV2, and very tall R waves in V4 to 
V6.  Though this was interpreted as being within normal 
limits, the QRS changes, as noted, were described as 
suggestive of the earliest form of left heart strain.  
Radiographic studies of the veteran's chest revealed the 
presence of slight generalized cardiomegaly, predominantly of 
the left ventricle, but with no evidence of congestive 
changes.  Cardiac fluoroscopy reportedly confirmed these 
findings.  On one occasion, prominent aortic pulsations were 
in evidence.  Based on such findings, the veteran's clinical 
picture was felt to be compatible with aortic valvular 
disease.  

At the time of discharge, it was noted that the veteran's 
hospital course had been entirely benign, the only exception 
being that, following prolonged standing (such as when the 
veteran ran a movie projector and was on his feet for 
considerable periods of time during the day), ankle and pedal 
edema became evident.  Reportedly, examination on these 
occasions revealed a one-plus bilateral ankle edema.  A trial 
of digitalization was performed in order to see its effect on 
this edema, with the result that full digitalization was 
accomplished.  During hospitalization, the veteran 
experienced no further edema, despite an unchanged activity 
schedule.

At discharge, the veteran was described as entirely 
asymptomatic, as he had been during the course of his 
ordinary hospital activities, including prolonged periods of 
walking and standing while running a movie projector.  Pedal 
edema noted during his first week following prolonged 
standing had disappeared with digitalization, and he was 
being maintained on digitalis leaf at the rate of .1 gram per 
day, with an extra tenth of a gram every third day.  Despite 
laboratory evidence of renal disease, the veteran was 
entirely asymptomatic, and, therefore, no treatment was 
considered necessary.  The veteran was advised as to the 
nature of his cardiovascular condition, and the limitations 
which this condition placed upon his activities.  He was 
additionally advised to continue "under good medical 
supervision."  The pertinent diagnosis noted was rheumatic 
heart disease, inactive, n.e.c., with aortic stenosis and 
insufficiency; mild congestive failure, treated, which was 
considered to have existed prior to the veteran's entry upon 
active service, and not to have been incurred in the line of 
duty.  It was recommended that the veteran be separated from 
service, inasmuch as he was "disqualified" for military 
service due to his diagnosis.  

On Department of Veterans Affairs (VA) general medical 
examination in June 1959, the veteran's history and 
complaints were recounted.  At that time, the veteran 
complained of a moderate amount of exertional dyspnea on 
climbing one flight of stairs, or with any athletic endeavor 
such as swimming, etc.  There had been no recent orthopnea, 
paroxysmal nocturnal dyspnea, or dependent edema.  According 
to the veteran, he experienced momentary pain in the anterior 
area of his chest, which was made worse by a change of 
position on inspiration, and was not suggestive of anginal-
type pain.  

On physical examination, there was no evidence of dyspnea, 
venous engorgement, cyanosis, or dependent edema.  Blood 
pressure measurements taken on the right arm with the veteran 
in the sitting position were 150/58 and 150/56.  The 
veteran's heart borders were percussed at the upper limits of 
normal.  The apical impulse was palpable in the fifth inner 
space, just outside the midclavicular line, and no thrills 
were palpable.  The apical rate was 80, and the rhythm 
regular.  At the aortic area, there was heard a faint 
systolic murmur, followed by a very faint diastolic murmur, 
best heard along the left parasternal border.  Heard at the 
apical area was a blowing systolic murmur of moderate 
intensity, which was slightly transmitted laterally.  No 
diastolic murmur was heard at the apex.  Electrocardiographic 
examination was consistent with the presence of sinus 
arrhythmia, with borderline ST-T changes, rule out digitalis 
effect.  The pertinent diagnosis was organic heart disease, 
Class II, with an etiology of rheumatic fever, and structural 
changes consisting of healed rheumatic valvulitis of the 
aortic and mitral valves, with aortic stenosis and 
insufficiency, mitral insufficiency, and cardiac enlargement, 
manifested by dyspnea.

In correspondence of June 1960, the veteran's private 
physician wrote that the veteran had been under his care from 
1951 to 1953, and that, during that period, the veteran 
suffered "no illness resembling acute rheumatic fever to the 
best of (his) remembrance."  

In September 1960, there was received from the veteran's 
private physicians an October 1953 report of hospitalization 
and examination of the veteran in August of 1953.  At that 
time, it was noted that, in September of 1952, the veteran 
had experienced an acute glomerulonephritis characterized by 
carpal pedal fascial edema, albuminuria, hematuria, and an 
elevated sedimentation rate, which had been treated with salt 
restriction, bed rest, and prophylactic antibiotics.  The 
veteran's symptoms gradually decreased, though in December 
1952, there were still a few red blood cells present in his 
urine.  Reportedly, at that time, the veteran experienced an 
episode suggestive of a convulsive disorder, with the result 
that he was referred for investigation.  At the time, there 
were no positive findings related to a convulsive disorder, 
though the veteran continued to spill red blood cells into 
his urine.  Due to his constant general malaise and emotional 
involvement, he was admitted for complete evaluation.  

At the time of admission, it was noted that the veteran was 
one of twins who had been adopted at the age of three by his 
present parents.  Little was known regarding the first three 
years of the veteran's life, though apparently, he 
experienced considerable difficulty early in life which 
required numerous blood transfusions.  Additionally noted 
were frequent colds and upper respiratory infections, as well 
as sore throats up until the time of the removal of his 
tonsils and adenoids at the age of four.  

During the course of physical examination, the veteran's 
blood pressure was reported as 105/50.  The only significant 
findings noted were a Grade I murmur over the primary aortic 
area, occasional extra systoles, and a bradycardia ranging 
from 48 to 55 per minute.  Noted at the time of discharge was 
that the veteran had undergone a "very complete workup from 
the laboratory standpoint," which had revealed "no evidence 
of organic disease."  This left the clinical impression that 
the veteran's problems were emotional in nature.  

In a decision of November 1960, the Board denied entitlement 
to service connection for rheumatic heart disease, 
essentially on the basis that the veteran's heart pathology 
preexisted his entry upon active service, and was not 
aggravated therein.  

In March 1979, the Board once again denied entitlement to 
service connection for rheumatic heart disease, finding no 
new factual basis sufficient to warrant a determination that 
the veteran's preexisting rheumatic heart disease had been 
aggravated by his military service.  That decision, 
additionally, found no error in the Board's previous 
(November 1960) decision denying entitlement to service 
connection for rheumatic heart disease.

In October 1984, the Board again denied entitlement to 
service connection for rheumatic heart disease, finding that 
evidence submitted since the time of the Board's 1979 
decision did not establish that the veteran's rheumatic heart 
disease, which existed before service, increased in severity 
during active service.  

The veteran died on January [redacted], 1985.  According to the 
certificate of death, the immediate cause of the veteran's 
death was acute myocardial infarction, due to, or as a 
consequence of, cardiac arrhythmia, due to, or as a 
consequence of, severe congestive heart failure.  Other 
significant conditions contributing to, but unrelated to the 
causes of, the veteran's death were arteriosclerotic heart 
disease, prosthetic mitral valve, and chronic obstructive 
pulmonary disease.  At the time of his death, service 
connection was in effect only for a right inguinal hernia, 
evaluated as noncompensably disabling.  

In a decision of April 1985, the Board denied entitlement to 
service connection for arteriosclerotic heart disease.  In so 
doing, the Board noted that arteriosclerotic heart disease 
was not shown during the veteran's active service, or for 
many years thereafter, nor was it in any way related to the 
veteran's period of active military service.  

In a decision of March 14, 1986, the Board denied entitlement 
to service connection for the cause of the veteran's death.  
In that decision, the Board noted that the veteran's service-
connected inguinal hernia was not a factor in his death.  
Further noted was that, though the veteran was, in fact, seen 
in service for a pulmonary problem, this represented only an 
acute and transitory episode, which resolved without residual 
disability.  The Board acknowledged that the veteran had 
rheumatic heart disease in service, and that, while this 
disease was not shown on service entrance examination, it was 
manifested a short time thereafter.  Significantly, data 
obtained for clinical purposes during service unequivocally 
established the preservice existence of rheumatic heart 
disease.  Moreover, examination of the clinical evidence in 
its entirety failed to demonstrate that the veteran's 
preexisting rheumatic heart disease underwent an increase in 
severity during his short period of active service.  
Regarding cardiovascular disease, the Board determined that 
such pathology was not present in service, or within one year 
following the veteran's discharge from service.  
Arteriosclerotic heart disease was, in fact, first shown many 
years after service.  Under such circumstances, and absent 
any evidence of a service-connected disability causing or 
contributing substantially or materially to death, service 
connection for the cause of the veteran's death was denied.  

Analysis

As noted above, the appellant in this case argues that the 
Board decision of March 14, 1986, which denied entitlement to 
service connection for the cause of the veteran's death, was 
clearly and unmistakably erroneous.  In that regard, the 
Court has provided the following guidelines with regard to a 
claim of "clear and unmistakable error:"

In order for there to be a claim of 
'clear and unmistakable error,' there 
must have been an error in the prior 
adjudication of the claim.  Either the 
correct facts, as they were known at the 
time, were not before the adjudicator, or 
the statutory or regulatory provisions 
extant at the time were incorrectly 
applied.  The claimant, in short, must 
assert more than a disagreement as to how 
the facts were weighed or evaluated.  
Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc); see also 
64 Fed. Reg. 2134 (1999) (to be codified 
at 38 C.F.R. § 20.609(c)(4) and Part 20, 
Subpart O).  

The Court in Russell further stated:

Errors that would not have changed the 
outcome are harmless; by definition, such 
errors do not give rise to the need for 
revising the previous decision.  The 
words 'clear and unmistakable error' are 
self-defining.  They are errors that are 
undebatable, so that it could be said 
that reasonable minds could only conclude 
that the original decision was fatally 
flawed at the time it was made.  A 
determination that there was 'clear and 
unmistakable error' must be based on the 
record and the law that existed at the 
time of the prior AOJ [agency of original 
jurisdiction] or Board decision.  
Russell, 3 Vet. App. at 313-14 (1992); 
see also 64 Fed. Reg. 2134 (1999) (to be 
codified at 38 C.F.R. § 20.609(c)(4) and 
Part 20, Subpart O).  

In determining whether there is clear and unmistakable error, 
the doctrine of reasonable doubt in favor of the veteran (or 
as in this case, the appellant) under 38 U.S.C.A. § 5107(b) 
(West & Supp. 1998) is not for application, inasmuch as 
error, if it exists, is undebatable, or there was no error 
within the meaning of 38 C.F.R. § 3.105(a) (1998).  Russell, 
3 Vet. App. 314 (1992); see also 64 Fed. Reg. 2134 (1999) (to 
be codified at 38 C.F.R. § 20.609(c)(4) and Part 20, 
Subpart O).  

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  "Clear and unmistakable error requires that error, 
otherwise prejudicial, must appear undebatably."  Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  "It must be 
remembered that clear and unmistakable error is a very 
specific and rare kind of error."  Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  In Russell, Fugo, and other decisions, 
the Court has emphasized that merely to advert that there was 
clear and unmistakable error in a decision is not sufficient 
to raise the issue.  The Court has further held that simply 
to claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  

In the present case, at the time of the Board's March 1986 
decision denying service connection for the cause of the 
veteran's death, it was determined that the veteran's 
rheumatic heart disease preexisted his period of active 
service, and was not aggravated therein.  Further determined 
was that any other cardiovascular disease, including 
arteriosclerotic heart disease, was not incurred in, 
aggravated by, or in some way related to, any incident or 
incidents of the veteran's period of active service.  

The appellant has argued that, given the veteran's negative 
service entrance examination, and the absence of any 
objective evidence of rheumatic heart disease prior to 
service, the Board was in error when it determined that the 
veteran's rheumatic heart disease preexisted his active 
service.  However, at the time of the Board's determination, 
there was ample evidence of record, to wit various private 
and service clinical records, justifying the Board's 
conclusion that the veteran's rheumatic heart disease did, in 
fact, preexist his active service.  Moreover, based on a 
review of the record, there was more than adequate evidence 
showing that the veteran's preexisting heart disorder 
underwent no permanent increase in severity during his period 
of active service.  While during that service, the veteran 
apparently reported some increase in symptomatology, service 
records of hospitalization dated in April 1959 clearly 
indicate that the veteran was essentially asymptomatic 
following hospitalization.  Medical Board personnel found 
that there had been no aggravation of the veteran's 
preexisting rheumatic heart disease and congestive failure.  
DA Form 8-118, dated April 23, 1959.  See Stadin v. Brown, 8 
Vet. App. 280 (1995).  Dr. Sarris' letters in 1983 and 1984 
and, to a lesser extent, Dr. Donald's 1984 letter advanced an 
interpretation that was in conflict with the service 
department's opinion on preexistence and aggravation.  The 
Board chose to rely on the opinion of the military 
physicians, and a challenge to that reliance reflects a 
disagreement with the weighing of the evidence.    

Moreover, pertinent findings on post-service VA examination 
were essentially the same as those reported prior to service.  
Any changes in the regulations governing the presumption of 
aggravation (see 38 C.F.R. § 3.306) would have no effect on 
the appellant's case, inasmuch as, at the time of the Board's 
decision, there existed ample evidence that the veteran's 
preexisting rheumatic heart disease had undergone no 
permanent increase in severity during service.   In any 
event, the provisions of 38 U.S.C.A. § 337 (now § 1137) were 
accurately set forth.  Consideration has been given to the 
assertion that "congestive failure" was improperly 
adjudicated because it was not discretely addressed.  The 
findings of fact and the conclusions of law did address 
"cardiac disorder," and the factual finding and conclusion 
of law were supported by the medical board physicians' 
evaluation.  It is not stated with particularity why the 
failure to have a specific finding of fact and a specific 
conclusion of law for "congestive failure" invalidated the 
Board decision under these circumstances. 

Based on the aforementioned, it is clear that, at the time of 
the March 1986 decision denying service connection for the 
cause of the veteran's death, the Board was clearly within 
the bounds of "rating judgment."  See Porter v. Brown, 5 Vet. 
App. 233 (1993); see also Kronberg v. Brown, 4 Vet. App. 399 
(1993).  The appellant, in making her arguments, is clearly 
asserting only a disagreement as to how relevant facts were 
weighed or evaluated, that is, a "misinterpretation of 
facts," and not an "administrative failure" to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  Such does not rise to the level of 
"clear and unmistakable error" as that term has come to be 
defined.  



ORDER

There was no clear and unmistakable error in a March 14, 1986 
Board decision denying entitlement to service connection for 
the cause of the veteran's death, and, accordingly, that 
decision should not be revised or reversed.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals


 

